PER CURIAM.
Steven E. Tarpley appeals from the district court’s dismissal of his request for an order requiring a panel of state circuit court judges in Hartford County, Maryland, to issue an order reviewing the validity of his criminal sentence. We affirm.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. See In re First Fed. Sav. & Loan Assn., 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should only be used in extraordinary circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987).
The district court properly concluded it lacked jurisdiction to grant the relief sought by Tarpley. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.